[Cite as State v. Ramsey, 2017-Ohio-4398.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :      JUDGES:
                                             :      Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                   :      Hon. Craig R. Baldwin, J.
                                             :      Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
NYSHAWN RAMSEY                               :      Case No. 16-CA-91
                                             :
        Defendant-Appellant                  :      OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 15 CR 00792




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   June 19, 2017




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JENNA E. JOSEPH                                     STEVEN P. BILLING
20 South Second Street                              P. O. Box 671
4th Floor                                           Columbus, OH 43215
Newark, OH 43055
LIcking County, Case No. 16-CA-91                                                          2

Wise, Earle, J.

       {¶ 1} Defendant-Appellant Nyshawn Ramsey appeals the October 10, 2016

judgment of conviction and sentence of the Court of Common Pleas of Licking County,

Ohio. Plaintiff-Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} In September, 2015, appellant, then 17 years-old, and his co-defendant,

Joshua Collins planned to invade appellant’s father’s home. Appellant believed they

would find a large sum of cash inside.

       {¶ 3} On September 20, 2015, appellant and Collins broke into the home and

encountered Dezjuana Hairston. Appellant put a gun to Hairston’s head and Hairston

fought appellant for the weapon. Appellant shot Hairston in the chest, but Hairston still

managed to get control of the gun and fire at appellant and Collins. Hairston struck Collins

and appellant fled the scene. Collins later died as a result of his injuries.

       {¶ 4} Following bindover proceedings in the juvenile court, the Licking County

Grand Jury returned an indictment charging appellant with one count of murder in

violation of R.C. 2903.02(B), an unclassified felony; attempted murder, in violation of R.C.

2923.02(A) and R.C. 2903.02(A), a felony of the first degree; and aggravated burglary, in

violation of R.C. 2911.11(A)(1) and/or (2), a felony of the first degree. All three counts of

the indictment included a gun specification.

       {¶ 5} Following his indictment, appellant entered into plea negotiations with the

state. In exchange for the state’s recommendation to amend the charge of murder to

involuntary manslaughter and to dismiss the charge of attempted murder and two of the

firearm specifications, appellant and the state jointly agreed to a sentencing range of
LIcking County, Case No. 16-CA-91                                                         3


between twelve and fifteen years. This agreement is outlined in a document titled

“Admission of Guilt” filed with appellant’s sentencing judgment entry on October 10, 2016.

The document is signed by appellant, his counsel, and counsel for the state.

       {¶ 6} On October 10, 2016, appellant appeared at a plea hearing before the trial

court. The state set forth on the record the terms of the negotiated plea agreement, and

appellant lodged no objection. The trial court then sentenced appellant to five years

incarceration for involuntary manslaughter, four years for aggravated burglary, and three

years for the firearm specification. The trial court ordered appellant to serve the terms

consecutively for an aggregate total of twelve years incarceration. Appellant did not object

to the consecutive nature of his sentences.

       {¶ 7} Appellant filed an appeal, and the matter is now before this court for

consideration. Appellant’s sole assignment of error is as follows:

                                                 I

       {¶ 8} “TRIAL COURT ABUSED ITS DISCRETION IN RUNNING THE SENTENCE

FOR AGGRAVATED BURGLARY CONSECUTIVE WITH THE SENTENCE FOR

INVOLUNTARY MANSLAUGHTER.”

       {¶ 9} In his sole assignment of error, appellant contends the trial court erred when

it failed to make the appropriate findings pursuant to R.C. 2929.14 before imposing

consecutive sentences. Because we find appellant’s assignment of error to be barred on

appeal by R.C. 2953.08(D)(1), we disagree.

                         JOINTLY NEGOTIATED SENTENCES

       {¶ 10} A sentence imposed upon a defendant is not subject to appellate review if

the sentence is authorized by law, has been recommended jointly by the defendant and
LIcking County, Case No. 16-CA-91                                                         4


the prosecution in the case and is imposed by a sentencing judge. R.C. 2953.08(D)(1). A

sentence is “authorized by law” and not subject to appeal within the meaning of R.C.

2953.08(D)(1) “only if it comports with all mandatory sentencing provisions.” State v.

Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 20.

                             CONSECUTIVE SENTENCES

      {¶ 11} Appellant argues the trial court failed to make the appropriate findings before

imposing consecutive sentences. When discretionary consecutive sentences are

imposed, ordinarily, R.C. 2929.14(C)(4) requires the following:



      (4) If multiple prison terms are imposed on an offender for convictions of

      multiple offenses, the court may require the offender to serve the prison

      terms consecutively if the court finds that the consecutive service is

      necessary to protect the public from future crime or to punish the offender

      and that consecutive sentences are not disproportionate to the seriousness

      of the offender's conduct and to the danger the offender poses to the public,

      and if the court also finds any of the following:

      (a) The offender committed one or more of the multiple offenses while the

      offender was awaiting trial or sentencing, was under a sanction imposed

      pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or

      was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one or

      more courses of conduct, and the harm caused by two or more of the

      multiple offenses so committed was so great or unusual that no single
LIcking County, Case No. 16-CA-91                                                     5


       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender's conduct.

       (c) The offender's history of criminal conduct demonstrates that consecutive

       sentences are necessary to protect the public from future crime by the

       offender.



       {¶ 12} In State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, syllabus, the

Supreme Court of Ohio held: “In order to impose consecutive terms of imprisonment, a

trial court is required to make the findings mandated by R.C. 2929.14(C)(4) at the

sentencing hearing and incorporate its findings into its sentencing entry, but it has no

obligation to state reasons to support its findings.”

   JOINTLY RECOMMENDED SENTENCES INCLUDING CONSECUTIVE TERMS

       {¶ 13} Two years later, however, in State v. Sergent, 148 Ohio St.3d 94, 2016-

Ohio-2696, 69 N.E.2d 627, the Ohio Supreme Court considered consecutive sentence

findings in the context of jointly recommended, nonmandatory consecutive sentences.

The Sergeant Court concluded that the consecutive sentence findings contained in R.C.

2929.14(C)(4) are not required when consecutive sentences are jointly recommended by

the parties as they are therefore “authorized by law.” The Court found such a sentence

was not subject to review on appeal. Sergent ¶ 44.

  APPELLANT ENTERED NEGOTIATED PLEAS AND AGREED TO A TWELVE TO

                               FIFTEEN YEAR SENTENCE

       {¶ 14} Here, as in Sergent, appellant’s sentence was the result of a plea

agreement between himself and the state. Per agreement, appellant pled guilty to
LIcking County, Case No. 16-CA-91                                                            6


involuntary manslaughter in violation of R.C. 2903.04(A), a felony of the first degree,

aggravated burglary in violation of R.C.2911.11(A)(1), a felony of first degree, and a

firearm specification in violation of R.C. 2941.145. The sentencing range for a felony of

the first degree is three, four, five, six, seven, eight, nine, ten, or eleven years. R.C

2929.14(A)(1). The sentence for the firearm specification is three years, and must be

served prior to and consecutive to any other sentence. R.C. 2929.14(B)(1)(a)(ii). The

parties agreed to a sentencing range of “between 12 and 15 years.” T at 14. The trial

court imposed a sentence within the recommended time frame.

       {¶ 15} While neither the written plea agreement nor the record of the plea hearing

contain any mention of an agreement to consecutive sentences, a sentence of “between

12 and 15 years” could not be accomplished without consecutive sentences. Further, “[i]f

the state and defendant jointly recommend a sentencing range, the defendant implicitly

agrees to all definite sentencing possibilities within that range.” State v. Webster, 8th Dist.

No. 2017-Ohio-932 ¶ 5 citing State v. Adkins-Daniels, 8th Dist. No. 103817, 2016-Ohio-

7048, ¶ 14, State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶

22. Appellant therefore agreed to nonmandatory consecutive sentences.

       {¶ 16} As to gun specification, the trial court was required to order appellant to

serve the gun specification prior to and consecutive to any other sentence. Because the

consecutive sentence for the gun specification was mandatory, the trial court was not

required to state findings supporting a discretionary consecutive sentence under R.C.

2929.14(C) and Bonnell. State v. Alexander, 10th Dist. No.. 16AP-761, 2017-Ohio-4196

¶ 10 citing State v. Harris, 10th Dist. No. 15AP-683, 2016-Ohio-3424 ¶ 46-47 and Sergeant

¶ 16-17, 30.
LIcking County, Case No. 16-CA-91                                                     7


                                       CONCLUSION

      {¶ 17} The trial court imposed a sentence jointly recommended by the state and

appellant which contained both mandatory and non-mandatory consecutive sentences.

The court was not required to make findings pursuant to R.C. 2929.14(C)(4) for the non-

mandatory consecutive sentences due to the jointly recommended sentence, nor for the

mandatory consecutive gun specification. Appellant’s sentence was therefore authorized

by law pursuant to R.C. 2953.08(D)(1) and not subject to review on appeal.

      {¶ 18} The assignment of error is denied. The judgment of the Licking County Court

of Common Pleas is hereby affirmed.

By Wise, Earle, J.

Delaney, P.J. and

Baldwin, J. concur.




EEW/sg 605